                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:11-cr-00403-FDW


 UNITED STATES OF AMERICA,                     )
                                               )
 vs.                                           )
                                               )
 (2) JAMES POWELL,                             )                      ORDER
                                               )
        Defendant.                             )
                                               )

       THIS MATTER is before the Court on what is liberally construed as Defendant’s pro se

Motion for Compassionate Release. (Doc. No. 72).

       The Court hereby ORDERS the Government to respond to Defendant’s motions. The

Government shall have sixty (60) days from the date of this Order to file its response with the

Court. The Government shall advise the United States Probation Office if the Government

believes a supplemental Presentence Investigation Report will be required.

       IT IS SO ORDERED.


                                        Signed: December 7, 2020




                                               1

         Case 3:11-cr-00403-FDW Document 73 Filed 12/08/20 Page 1 of 1
